Citation Nr: 0946649	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
submitted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss in a May 2002 rating action and the Veteran was 
notified of this denial on May 31, 2002; he did disagree with 
this denial within one year of notification and the decision 
thus became final.

2.  The evidence submitted subsequent to the May 2002 rating 
decision is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.

3.  Bilateral hearing loss was not shown in service or for 
many years after service and is not shown to be related to 
service or an event of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been submitted.  
38 U.S.C.A. §§ 5107(a), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is reopening the Veteran's claim.  Thus, no further 
discussion of the VCAA in regard to the new and material 
evidence claim required.

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
February 2006.  The letter advised the Veteran of the 
criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the 
types of evidence that might be relevant to support the 
claims.  The duty to notify as to the claim for service 
connection is met.  The Veteran was also advised as to 
disability evaluations and effective dates in a letter 
accompanying the June 2006 rating decision.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted service, VA, and private treatment records.  
The Veteran was afforded a VA medical examination in May 
2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A May 2002 rating decision previously denied the Veteran's 
claim because there was no evidence of a current diagnosis.  
The May 2006 VA examination diagnosed moderately severe 
sloping to profound sensorineural hearing loss bilaterally.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  For purposes of 
applying VA laws, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  At the Veteran's May 2006 VA examination, the 
Veteran's puretone threshold averages were 75 dB for the 
right ear and 80 dB for the left ear.  Speech recognition 
scores were 64 percent for the right ear and 52 percent for 
the left ear.  The Veteran therefore has a disability for VA 
compensation purposes.

This evidence was not previously submitted, and is therefore 
"new."  As the evidence provides a diagnosis, a fact not 
previously established, it is considered "material."  New 
and material evidence has therefore been submitted, and the 
claim for service connection for bilateral hearing loss is 
reopened.  Here, the Board finds that development is complete 
and the Board can therefore make a decision on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, supra, at 159-60.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  As discussed above, the Veteran's hearing does 
qualify as a disability for VA compensation purposes.

However, to the extent that the Veteran is shown to have any 
such hearing loss, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992) (observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with hearing loss 
during active service.  There is no evidence of record that 
the Veteran was treated for hearing loss within twelve months 
of his separation from service.  There is no evidence of 
record to suggest that hearing loss existed until May 2001, 
when the Veteran filed his first claim for service connection 
for hearing loss.  There is no evidence in the record that he 
previously complained about it to VA, despite having filed 
numerous claims from 1980 forward and despite attending many 
VA examinations (which noted no complaints of hearing loss). 
 
The absence of any diagnosis of the claimed hearing loss in 
the service and post-service medical records between 
discharge in 1969 and the filing of the claim in 2001, over 
thirty years later, constitutes negative evidence tending to 
disprove the assertion that the Veteran's hearing loss is 
related to his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and 'negative' 
evidence).  The lack of any evidence of symptoms suggestive 
of hearing loss until 2001 is evidence which tends to show 
that hearing loss was not incurred in service. 
 
In addition, the absence of evidence of hearing loss during 
service is supported by affirmative evidence that tends to 
show that the claimed disorder was not incurred during that 
time.  Primarily, this affirmative evidence is the May 2006 
VA examination.  The examiner noted that the Veteran had a 
history of post-service noise exposure as a dock worker and 
construction laborer, during which time he did not wear 
hearing protection.  Based on a review of the service and 
post-service medical records, the examiner concluded that 
hearing loss was not the result of acoustic trauma in 
service.  This opinion is credible evidence against the 
Veteran's claim.

The only evidence supporting the Veteran's claims that 
hearing loss is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his hearing 
loss is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statements are outweighed by the medical expert's opinion 
contained in the May 2006 VA examination report.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current 
hearing loss is in any way linked to any incident of his 
active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the Veteran's current hearing loss 
and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's hearing loss is not 
related to his active service.  While it is apparent that the 
Veteran currently has hearing loss, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the hearing loss and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


